              Case 2:08-cr-00145-KJM Document 242 Filed 01/22/21 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                             CASE NO. 2:08-CR-145-KJM

11                                 Plaintiff,
                                                           ORDER TO DISTRIBUTE RESTITUTION FUNDS
12                           v.

13   JACQUELINE CRAFT, and
     KHALILAH FULLER,
14
                                   Defendants.
15

16

17

18

19          Upon a motion of the United States and for the reasons set forth in that motion, the Court finds

20 that defendants Jacqueline Craft and/or Khalilah Fuller have paid a portion of the restitution sum set

21 forth in their respective judgments. ECF Nos. 127 and 153. The Court hereby orders the Clerk of the

22 Court to distribute those restitution funds to the victims identified in the judgments for defendants Craft

23 and Fuller.

24          The Court further orders the Clerk of the Court to treat defendants Jacqueline Craft and Khalilah

25 Fuller as subject to joint and several liability for the purpose of distributing restitution funds to the

26 victims in this case.

27 /////

28 /////


       ORDER TO DISTRIBUTE RESTITUTION FUNDS               1
              Case 2:08-cr-00145-KJM Document 242 Filed 01/22/21 Page 2 of 2

 1          This order affects only the entries in the Clerk’s internal tracking system and amends no

 2 judgment. The Clerk shall notify the United States and the Court if any victim ever receives the full

 3 amount set forth in the restitution orders.

 4          SO ORDERED.

 5 DATED: January 22, 2021.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER TO DISTRIBUTE RESTITUTION FUNDS             2
